 In the Matter of SAVANNAH SUGAR REFINING CORPORATIONandFORESTCITY LODGE#23,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase N. R ?197. Decided February14, 1941Jurisdiction:sugar refining industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition unless certified by the Board ; election necessary.Unit Appropriate for Collective BargainingMechanical unit comprising machinists, mechanics, lathe hands, operatingmechanics, welders, sheet metal workers, boiler makers, blacksmith, and oilers,but excluding, at the request of the only union involved, pipefitters and elec-tricians who are eligible to join craft organizations other than petitioner andwho apparently have not been organized by the petitioner, found appropriate.Mechanical employee who in settlement of 8 (3) charge was demoted to anunskilled job with first preference to fill next vacancy occurring in mechanicaldepartment, included in mechanical unit in view of reasonable expectancy ofbeing reemployed in mechanical department.Hitch, Denmark and Lovett, by Mr. A. B. LovettandMr. Robert M.Hitch, Jr.,of Savannah, Ga., for the Company.Mr. W. B. Jarvis,of Savannah, Ga., andMr. Paul Hutchings,ofWashington, D. C., for the Union.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 26,1940, Forest City Lodge #23, International Associ-ation of Machinists, affiliated with the American Federation of Labor,herein called the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees of Sa-vannah Sugar Refining Corporation, Port Wentworth, Georgia, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat."449, herein called the Act.On November 7,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,29 N. L. It. B., No. 107617 '618DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On December 3, 1940, the Regional Director issued a no-tice of hearing, copies of which were duly served upon the Companyand the Union.Pursuant to the notice, 'a hearing was held on Decem-ber 10, 1940, at Savannah, Georgia, before Alexander E. Wilson, Jr.,the Trial Examiner duly designated by the Board.The Company wasrepresented by counsel and the Union by a representative; all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and,introduce evidence bearing upon the issues,was afforded all, parties.During the course of the hearing the TrialExaminer ruled on several objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.At the conclusion of the hearing, the Company moved that the unitclaimed by the Union be expanded to include four named individualsif the Board should consider that these individuals are not in the work,classifications claimed by the Union to comprise the appropriate unit.The Trial Examiner reserved decision on this motion for the Board.The motion is hereby denied.No other motions were made at thehearing.On December 30, 1940, the Company filed with the Board amotion, a copy of which was duly served upon the Union, to correctthe official report of proceedings in this matter as set forth therein.Byletter dated February 5, 1941, the Company, pursuant to an agreementwith the Union, amended this motion.The Union notified the Boardthat it has no objection to the motion, as amended.The motion asamended is hereby granted.On January 6, 1941, the Company fileda brief with the Board.On the same day, the Company filed with theBoard a motion, supported by affidavit, to_ reopen the record and re-ceive further evidence.On January 9,1941, the Union filed an answer,supported by affidavit, to the Company's motion to reopen.Forreasons hereinafter appearing, the motion is hereby denied.At the request of the Company and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on January 7, 1941, forthe purpose of oral argument.The Union appeared by counsel andparticipated in the argument.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSavannah Sugar RefiningCorporation is engaged in thebusinessof refining and sellingsugarin a plantat Port Wentworth,Georgia.'Prior to the hearing,the Company withdrew its request for oral argument and it didnot appear at the hearing.I SAVANNAH SUGARREFINING CORPORATION619During 1939, the Company purchased approximately 450,000,000pounds of raw sugar, all of which was obtained outside the State ofGeorgia.During the same period the Company sold approximately450,000,000 pounds of refined sugar, of which approximately 66 per centwas sent to points outside the State of Georgia.II.THE ORGANIZATION INVOLVEDForest City Lodge #23, International Association of Machinists, isa labor organization affiliated with the American Federation of Labor,admitting to membership certain employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the summer of 1940 the Company refused upon request to bargainwith the Unioi7 as the exclusive representative of employees of the Com-pany within an alleged appropriate unit unless the Union was certifiedas such by the Board.The Trial Examiner read into the record a report showing that theUnion represents a substantial number of employees in the unit herein=after found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe Union alleges in its petition that "all mechanics, helpers andapprentices in the following groups : machinist and mechanics, lathehands, operating mechanics, welders, sheet metal workers, boilermaker,blacksmith, and oilers," employed by the Company constitute an ap-propriate unit.The Union would exclude clerical and supervisoryemployees.At the hearing the Company and the Union agreed that35 named employees are properly included in the appropriate unit.Questions arose as to the eligibility and 'classification of 13 otheremployees.2 The Trial Examiner reported that the Union produced application cards signed by 22of the 37 persons named in the alleged appropriate unit.There are approximately 4(bemployees in the unit hereinafter found to be appropriate.' 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union desires to exclude from the unit Joe Wexel, Lee Marks,Charles Holec, and James L. Patterson on the grounds that they aresalaried employees exercising supervisory authority.The Companyurges their inclusion.The record shows that on occasions until July15, 1940, when the practice was discontinued, each of these men signedtime cards for other employees and that Marks who had been a foremangeneral superintendent, W. W. Sprague, stated, and we find, that thesefour employees are mechanics having no supervisory authority.Thefact that they are salaried employees does not under the circumstancesso identify them with management as to warrant their exclusion.We'shall include them in the unit.The Union would exclude from the mechanical unit Jesse Butler,Merritt Carey, Frank Williams, Walter Williams, C. J. Babin, Jr., andRobert Holec, on the ground that these men are pipefitters and steam-fitters, and would also exclude Dave Brightman on the ground that heis an electrical employee.The Union contends that these men are noteligible for membership in it and that they properly come within the.jurisdiction of other craft organizations in the locality.Butler, Carey, Frank Williams, and Walter-Williams spent approxi-mately 60 per cent of their time doing pipefitting work.Babin is ageneral repairman in the boiler room, maintaining valves, controls, andthe sprinkler system.Holes is Babin's helper and it was stipulatedthat the eligibility of Holec should be determined by that of Babin.Brightman maintains and changes the batteries used in the electric-,propelled trucks operated in the plant.He is on the pay roll of theelectrical department and works under the supervision of the foremanin that department.Under all the circumstances, including the factthat these men perform duties which make them eligible to join craftorganizations other than the Union, that the Union does not, desire torepresent them, and that the extent of self-organization among theCompany's mechanical employees has apparently been limited to thegroups named in the Union's petition, we shall exclude Butler, Carey,Frank Williams, Walter Williams, Babin, Holes, and Brightman fromthe unit.3The Union contends that L. L. Moore and George C. Lucas shouldbe included in the unit on the ground that they are mechanical em-8 The affidavit of Dave Brightman,filed in support of the Company's motion to reopenthe record,which we have hereinabove denied, stated that V. H. Exley, a representativeof the Union,solicited Dave Brightman and informed him that he was eligible for mem-bership in the Union,and urged Brightman to also solicit for membership Carey, WalterWilliams, Frank Williams,and Butler.In Exley's affidavit, accompanying the Union'sanswer, mentioned above, to the Company's motion to reopen, the affiant denied the aboveacts and statements attributed to him by Brightman.In view of the considerations statedin the text,above, we do not consider a resolution of these questions of fact to be materialto a determination of the issues,and we have accordingly denied the Company'smotion. . SAVANNAH SUGAR REFINING CORPORATION621ployees temporarily doing unskilled work.The record shows that insettlement of a dispute involving the alleged discriminatory dischargeof Lucas and Moore, the Company agreed to reemploy both of them onunskilled jobs and to give them, respectively, first preference in fillingany vacancy in the mechanical department in jobs which they werecapable Of performing.However, Lucas' tenure of employment wasconditioned upon his passing a medical physical examination.Shortly,before the hearingi the Company discharged Lucas on the basis ofmedical report stating, in substance; that Lucas' blood pressure was sohigh that he could not be recommended for employment. In supportof its opposition to the inclusion of Moore in the unit, the Companystates in its brief that Moore has not been employed in the mechanicaldepartment pursuant to the above-mentioned agreement because novacancies have occurred.We find, for the purpose of this decisiononly, that Lucas is no longer an employee and should be excluded fromthe unit.4We further find that under the circumstances Moore has)a reasonable expectancy of being employed in the mechanical depart-ment and should therefore be included in the unit.We find that the mechanics, helpers, and apprentices employed by,the Company, in the following groups : machinists and mechanics, lathehands, operating mechanics, welders, sheet metal workers, boilermaker,blacksmith, oilers, including JoeWexel, Lee Marks, Charles Holec,James L. Patterson, and L. L. Moore, but excluding Jesse Butler, Mer-ritt Carey, Frank Williams, Walter Williams, C. J. Babin, Jr., RobertHolec, Dave Brightman, George C. Lucas, and clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the representa-tion of employees of the Company can best be resolved by an election,by secret ballot.We shall direct that an election by secret ballot beheld among the employees of the Company in the unit hereinabovefound appropriate who were employed during the pay-roll period lastpreceding the date of this Direction, with the inclusions and exclu-sions set forth in the Direction, to determine whether or not they desireto be represented by the Union for the purposes of collective bargaining.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :*We do not pass upon the Union's contentionthat Lucas'physical examination didnot reflect his normal condition because it was givenimmediatelyafter a bardday's work. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Savannah Sugar Refining Corporation, Port-Wentworth, Georgia, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All mechanics, helpers, and apprentices employed by the Com-pany, in the following groups : machinist and mechanics, lathe hands,operating mechanics, welders, sheet metal workers, boilermaker, black-smith, oilers, including Joe Wexel, Lee Marks, Charles Holec, JamesL. Patterson, and L. L._ Moore, but excluding Jesse Butler, MerrittCarey, Frank Williams, Walter Williams, C. J. Babin, Jr., RobertHolec, Dave Brightman, George C. Lucas, and clerical and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingWith Savannah Sugar Refining Corporation, Port Wentworth, Georgia,an election by-secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all mechanics, helpers, and apprentices employed by theCompany, in the following groups : machinist and mechanics, lathehands, operating mechanics, welders, sheet metal workers, boilermaker,blacksmith, and oilers, who were employed by said Company duringthe pay-roll period last preceding the date of this Direction, includingJoe Wexel, Lee Marks, Charles Holec, James L. Patterson, L. L. Moore,employees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding Jesse Butler, Merritt Carey,Frank Williams, Walter Williams, C. J. Babin, Jr., Robert Holec, DaveBrightman, George C. Lucas, clerical and supervisory employees, andemployees who have, since quit or been discharged for cause, to de-termine whether or not they desire to be represented by Forest City .Lodge #23, International Association of Machinists, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining. --